DETAILED ACTION
This is the First Office Action on the Merits based on the 16/829,701 application filed on 03/25/2020 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 3, “the slot” should be corrected to ---the internal nose slot and the internal tail slot respectively ---
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the internal nose slot and the internal tail slot are configured to receive and retain different sized rods therein” in lines 14-15. It is unclear whether this limitation is referring that the rod in the internal nose slot is different than the internal tail slot or that the both the internal nose and tail slots are both configured to receive a variety of different sized rods.
Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilmer-Gabcke (US 6,585,623 B1).
Regarding claim 9: Hilmer-Gabcke further discloses a method of adjusting a weight of a throwing javelin (the Examiner notes that the claim language does not require the javelin to have more than two weights; For the broadest interpretation, the weight of the javelin is changed or adjusted when the point 3 is engaged or disengaged, Abstract “The invention relates to a javelin”; Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”) comprising: 
providing the throwing javelin (the javelin, Abstract “The invention relates to a javelin”;) comprising: 
an elongated shaft (shaft 2, see FIG. 1) comprising a leading end (see annotated in FIG.1) and a trailing end (see annotated in FIG.1); 
a nose piece (point 3, see annotated in FIG.1) having a conical shape (see FIG.6) and comprising a nose tip (see annotated in FIG.6), a nose base (see annotated in FIG.6), and an internal nose slot (see annotated in FIG.6) defined along a longitudinal axis (see annotated in FIG.6) of the nose piece (point 3, see annotated in FIG.1), wherein the nose base (see annotated in 
a tail piece (end 5, see annotated in FIG.1) having a tail tip (see annotated in FIG.6), a tail base (see annotated in FIG.6), and an internal tail slot (see annotated in FIG.6) defined along a longitudinal axis (see annotated in FIG.6) of the tail piece, wherein the tail base (see annotated in FIG.6) comprises an opening (the opening is where the thread is inserted to, see annotated in FIG.6) leading into the internal tail slot (see annotated in FIG.6), wherein
the nose base (point 3, see annotated in FIG.1) is releasably secured to the leading end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”), 
the tail base (end 5, see annotated in FIG.1) is releasably secured to the trailing end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”), 
removing the nose piece (point 3, see annotated in FIG.1) from the leading end (see annotated in FIG.1) of the elongated shaft and the tail piece (see annotated in FIG.1) from the trailing end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”); 
The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”); and 
reattaching the nose piece (point 3, see annotated in FIG.1) to the leading end (see annotated in FIG.1) of the elongated shaft and the tail piece (end 5, see annotated in FIG.1) to the trailing end (see annotated in FIG.1) of the elongated shaft.

    PNG
    media_image1.png
    445
    1431
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    818
    1841
    media_image2.png
    Greyscale


Regarding claim 10: Hilmer-Gabcke further discloses wherein the nose piece and the tail piece are each made of a flexible and resilient material (Hilmer-Gabcke, , Col 3 lines 22-26 “The point 3 of the javelin at its free end 14 disposed relatively remote to the shaft 2 is formed out of an elastic material. The end 5 of the javelin at the free end 15 disposed relatively remote to the shaft is also made of an elastic material.” The Examiner notes that the material is elastic, which is generally considered to be flexible and resilient).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hilmer-Gabcke (US 6,585,623 B1) 
Regarding claim 1: Hilmer-Gabcke discloses a weight adjustable javelin (the weight of the javelin is changed or adjusted when the point 3 is engaged or disengaged, Abstract “The invention relates to a javelin”; Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”) comprising: 
an elongated shaft (shaft 2, see FIG. 1) comprising a leading end (see annotated in FIG.1) and a trailing end (see annotated in FIG.1); 
a nose piece (point 3, see annotated in FIG.1) having a conical shape (see FIG.6) and comprising a nose tip (see annotated in FIG.6), a nose base (see annotated in FIG.6), and an internal nose slot (see annotated in FIG.6) defined along a longitudinal axis (see annotated in FIG.6) of the nose piece (point 3, see annotated in FIG.1), wherein the nose base (see annotated in FIG.6) comprises an opening (the opening is where the thread is inserted to, see annotated in FIG.6) leading into the internal nose slot (see annotated in FIG.6); and 
a tail piece (end 5, see annotated in FIG.1) having a tail tip (see annotated in FIG.6), a tail base (see annotated in FIG.6), and an internal tail slot (see annotated in FIG.6) defined along a longitudinal axis (see annotated in FIG.6) of the tail piece, wherein the tail base (see annotated in FIG.6) comprises an opening (the opening is where the thread is inserted to, see annotated in FIG.6) leading into the internal tail slot (see annotated in FIG.6), wherein 
the nose base (point 3, see annotated in FIG.1) is releasably secured to the leading end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”), 
the tail base (end 5, see annotated in FIG.1) is releasably secured to the trailing end (see annotated in FIG.1) of the elongated shaft (Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”), and
the internal nose slot (see annotated in FIG.6) and the internal tail slot (see annotated in FIG.6) are configured to receive and retain rods (thread, Col 3 lines 20-22 “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.”) therein.

    PNG
    media_image1.png
    445
    1431
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    818
    1841
    media_image2.png
    Greyscale

Hilmer-Gabcke does not specifically disclose the internal nose slot and the internal tail slot are configured to receive and retain different sized rods therein.
However, as shown in FIG.1, the nose piece and the tail piece appear to be different sizes, specifically, the nose piece appears to be longer than the tail piece. The Examiner also notes that Hilmer-Gabcke discloses that “The point 3 of the javelin is disengageably connected to the shaft 2 through a thread as it is also the end 5 of the javelin.” See column 3 lines 20-22. Therefore, it appears that the internal nose slot and the internal tail slot are configured to receive and retain rods of different lengths therein. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rods within the internal nose slot and the internal tail slot, as disclosed in Hilmer-Gabcke, to have different lengths because as shown in FIG.1, the annotated nose piece and the annotated tail piece appear to be different sizes. Therefore, it would have been obvious that the internal nose slot and the internal tail slot are configured to receive and retain different sized rods therein.

	Regarding claim 2: Hilmer-Gabcke as modified further discloses wherein the nose piece and the tail piece are each made of a flexible and resilient material (Hilmer-Gabcke, Col 3 lines 22-26 “The point 3 of the javelin at its free end 14 disposed relatively remote to the shaft 2 is formed out of an elastic material. The end 5 of the javelin at the free end 15 disposed relatively remote to the shaft is also made of an elastic material.”).

Regarding claim 3: Hilmer-Gabcke as modified further discloses wherein the leading end (Hilmer-Gabcke, see annotated in FIG.6) and the trailing end (Hilmer-Gabcke, see annotated in FIG.6) are each open ends (Hilmer-Gabcke, the end of the hole at each end of the shaft 2 wherein the head of the thread is inserted into the hole at each end of the shaft 2, see annotated in FIG.6), wherein the nose base friction (Hilmer-Gabcke, the base of the point 3 appeared to fit tight in the hole at the end of the shaft 2, see annotated in FIG.6) fits within the open end of the leading end (Hilmer-Gabcke, the end of the hole at each end of the shaft 2 wherein the head of the thread is inserted into the hole at each end of the shaft 2, see annotated in FIG.6) and the tail base friction (Hilmer-Gabcke, the base of the end 5 appeared to fit tight in the hole at the end of the shaft 2, see annotated in FIG.6) fits within the open end of the trailing end (Hilmer-Gabcke, the end of the hole at each end of the shaft 2 wherein the head of the thread is inserted into the hole at each end of the shaft 2, see annotated in FIG.6).

    PNG
    media_image3.png
    862
    1841
    media_image3.png
    Greyscale


Regarding claim 4: Hilmer-Gabcke as modified teach wherein the different sized rods (Hilmer-Gabcke, as shown in FIG.1, the annotated nose piece and the annotated tail piece appear to be different sizes, the rod within each of the annotated nose piece and the annotated tail piece are different sized) are configured to friction fit (Hilmer-Gabcke, as shown in FIG.6, the thread appeared to fit tight in the slot of the point 3 or the slot of the end 5) within the internal nose slot (Hilmer-Gabcke, see annotated in FIG.6) and the internal tail slot (Hilmer-Gabcke, see annotated in FIG.6).

    PNG
    media_image4.png
    862
    1841
    media_image4.png
    Greyscale

	
Regarding claim 5: Hilmer-Gabcke as modified further discloses wherein the internal nose slot (Hilmer-Gabcke, see annotated in FIG.6) and the internal tail slot (Hilmer-Gabcke, see annotated in FIG.6) each comprise a head portion (Hilmer-Gabcke, see annotated in FIG.6) comprising a larger bore (see broken line) size than a remainder of the slot (the Examiner notes that the slot is the same with the internal nose slot/ internal tail slot; Hilmer-Gabcke, see annotated in FIG.6).

    PNG
    media_image5.png
    862
    1841
    media_image5.png
    Greyscale

	Regarding claim 6: Hilmer-Gabcke as modified further discloses wherein the nose tip (Hilmer-Gabcke, see annotated in FIG.6) is rounded (Hilmer-Gabcke, see in FIG.6).

Regarding claim 7: Hilmer-Gabcke as modified further discloses wherein the tail piece (Hilmer-Gabcke, see annotated in FIG.1) has a conical shape (Hilmer-Gabcke, see in FIG.1).

Regarding claim 8: Hilmer-Gabcke as modified further discloses wherein the tail tip (Hilmer-Gabcke, see annotated in FIG.6) is rounded (Hilmer-Gabcke, see in FIG.6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784